DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 3 has been cancelled; claims 1, 4, 6, and 7 have been amended and claim 8 has been newly added. Thus, claims 1-2, and 4-8 are pending and considered in the present Office action. In response to the amendments/remarks filed 08 December 2021:
a. The claim objections are withdrawn.
b. The claim rejections are withdrawn.
c. In view of the foregoing, claims 1-2 and 4-8 are in condition for allowance (see further details below).

Allowable Subject Matter
Claim 1 is allowed. Claims 2, and 4-8 depend from claim 1, thus also allowed. The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    252
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    667
    media_image2.png
    Greyscale
 
In the last Office action “drainage hole” was interpreted in Ohsumi as, e.g., 68, 70, 71. The amendment requires a plurality of drainage holes comprising a first hole and a second hole. The first hole would be interpreted as 68 (see Fig. 9 below) since the bent part (bent board) of 43 is insert therein thereby meeting a portion of the claim amendment. 

    PNG
    media_image3.png
    428
    405
    media_image3.png
    Greyscale

Since the second hole must be located be between the first hole 68 and the rising part (labelled in annotated Fig. 8 below), the second hole must be interpreted as the U shaped groove portion 70, see annotated Fig. 9. 

    PNG
    media_image4.png
    803
    581
    media_image4.png
    Greyscale

However, all though groove 70 communicates with a drainage channel 73/75, it is NOT a through-hole, as required by the claim. With groove 70, water flows to the channel 73, 75 and then finally drains out of hole 92 at the bottom of the case (see e.g., Fig. 11 below). 

    PNG
    media_image5.png
    402
    391
    media_image5.png
    Greyscale

However, the prior art fail to teach or provide motivation to make groove 70 a through hole, and even if there was some motivation (e.g., equivalence for the same purpose), the prior art fails to teach or suggest how water, which needs to be drained, would reach hole 92 in the bottom of the case. In view of the foregoing, claim 1 is allowed; claims 2 and 4-8 depend from claim 1 thus also allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729